United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2761
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Enrique Aragon-Hernandez,                *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 9, 2008
                                 Filed: June 12, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found Enrique Aragon-Hernandez guilty of one count of conspiring to
distribute 500 grams or more of a methamphetamine mixture, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846; two counts of aiding and abetting the distribution
of 50 grams or more of a methamphetamine mixture, in violation of section 841(a)(1),
(b)(1)(A), and 18 U.S.C. § 2; and one count of possessing a firearm in furtherance of
a drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). The district court1
sentenced him to a total of 211 months in prison and 5 years of supervised release.

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
On appeal, Aragon-Hernandez argues that the evidence was insufficient to support the
verdict on the section 924(c)(1)(A) firearm count, and that, under the plain meaning
of the statute, the government was required to prove an overt act in order to establish
his possession of the firearm in furtherance of a drug-trafficking crime.

      Viewing the evidence in the light most favorable to the government, as we
must, we cannot say that a reasonable juror must have harbored a reasonable doubt
regarding an essential element of the offense. See United States v. Birdine, 515 F.3d
842, 844 (8th Cir. 2008) (standard of review); United States v. Sanchez-Garcia, 461
F.3d 939, 946-47 (8th Cir. 2006) (to secure conviction under § 924(c)(1)(A),
government must present evidence from which reasonable juror could find nexus
between defendant’s possession of charged firearm and drug crime, such that this
possession had effect of furthering, advancing, or helping forward drug crime).

      We also find no merit to Aragon-Hernandez’s argument that section
924(c)(1)(A) requires proof of an overt act. See United States v. Alaniz, 235 F.3d
386, 389 (8th Cir. 2000) (possession-in-furtherance-of-a-crime language in
§ 924(c)(1)(A) does not require active employment of firearm in relation to predicate
offense).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-